Citation Nr: 0738842	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-16 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand:  For notice, VA examination, and attempts to verify 
stressors

1.  PTSD

The veteran is seeking service connection for PTSD.  The 
Board notes that the veteran was first diagnosed with mild 
PTSD in a June 1990 VA treatment entry.  In a November 2003 
VA treatment entry, the veteran described some of the events 
in Vietnam that were traumatic such as witnessing the death 
and severe injury of friends in his unit during a mortar 
attack.  A November 2003 VA letter reflected that the veteran 
had experienced chronic symptoms of PTSD ever since the 
occurrence of multiple traumatizing combat-related 
experiences during his time in Vietnam including frequent 
mortar attacks of his unit at the base camp in Long Binh, 
killing enemy Vietnamese, witnessing the deaths of friends, 
and the trauma of witnessing other patients suffering while 
hospitalized during Operation Junction City in 1967.  The 
veteran contended in a November 2003 statement that during 
his tour in Vietnam from 1966 to 1967, he witnessed a mortar 
attack at Long Binh at the base camp of the 69th Signal 
Battalion at the time of Operation Junction City near the 
Cambodian border.  The veteran stated that there were heavy 
casualties during this operation.  He added that he was 
hospitalized for four days with appendicitis at Long Binh 
hospital and saw many wounded soldiers.  The veteran also 
claimed that he was accosted by three enemy soldiers at Binh 
Hoa but he was able to escape and "dispose of them."  He 
noted that he was transferred to Chu Lai 475th Signal 
Battalion, the base camp of the 101st Airborne, and 
participated in a number of search and destroy missions as a 
radio operator and had contact with the Vietnamese near the 
Laos border.  In his February 2004 PTSD questionnaire, the 
veteran indicated that he was hospitalized at Long Binh Army 
Hospital in 1967.  

The veteran's service personnel records reflected that the 
veteran was a radio operator and served in Vietnam for eleven 
months and eighteen days according to his DD 214 Form.  It 
appears he had service in Vietnam beginning in September 1966 
and returned to the United States in August 1967.  Further, 
he was noted to be a member of the 69th Signal Battalion 
Company B from September 1966 until he was transferred to the 
36th Signal Battalion Company A in approximately May 1967.  
The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the United States Court of 
Appeals for Veterans Claims (Court) reversed the Board's 
denial of a claim for service connection for PTSD on the 
basis of an unconfirmed in-service stressor.  In this regard, 
it does not appear that any attempts have been made to verify 
whether the veteran's unit was subject to mortar attacks.  
Additionally, it does not appear that attempts have been made 
to verify that the veteran was hospitalized in 1967 for 
appendicitis at Long Binh Army Hospital.  

In view of the foregoing, the Board finds that the RO must 
ask the veteran to provide a specific date, location, or any 
additional relevant information necessary to attempt to 
verify any mortar attacks of his unit.  If he does so, the RO 
should send this information to the U.S. Army and Joint 
Services Records Research Center (JSRRC) or undertake any 
additional necessary development such as obtaining unit 
records, for the purpose of verifying the veteran's alleged 
in-service stressors.  38 C.F.R. § 3.159(c)(2) (2006).  See 
Pentecost, 16 Vet. App. at 128 (providing that the veteran's 
presence with his unit at the time verified attacks occurred 
corroborates his statement that he experienced such attacks 
personally). 



2.  Bipolar disorder

The veteran is also seeking service connection for bipolar 
disorder.  A June 1990 VA treatment entry indicated that the 
veteran was first diagnosed with bipolar disorder six years 
earlier.  A November 2003 VA letter from the veteran's 
treatment providers reflected that the veteran had diagnoses 
of PTSD and bipolar disorder.  The treatment providers opined 
in the letter that the onset of the veteran's bipolar 
disorder was likely precipitated by the psychological 
challenge of his military service in Vietnam and the extreme 
stress of the environment provoked his first manic episodes 
in which he behaved with impaired judgment and extreme 
violence, followed by deep depression.  They added that the 
relationship between the veteran's PTSD and bipolar is 
reciprocal and each appeared to aggravate the other. 

The veteran's service medical records are absent for any 
diagnosis of bipolar disorder.  However, based on the 
November 2003 letter from the veteran's VA treatment 
providers, the Board finds that a VA examination is necessary 
to clarify the onset of the veteran's bipolar disorder and to 
clarify any relationship between PTSD and bipolar disorder.  

Further, as the November 2003 letter suggests that the 
veteran's bipolar disorder and PTSD appear to aggravate each 
other, the Board finds that the veteran should be provided 
with the laws and regulations pertinent to his claims for 
service connection on a secondary basis.  In September 2006, 
while this appeal was pending, this regulation was amended; 
therefore, on remand, the RO should provide the veteran with 
both the old version of the regulation prior to the amendment 
and the new version.  38 C.F.R. § 3.310(a) (2006) and 38 
C.F.R. § 3.310(b) (2007).

Additionally, in the January 2004 VCAA notice letter, the 
enclosure, What the Evidence Must Show, was not included with 
the letter.  Further, the veteran has not been provided with 
the provisions of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, a fully compliant VCAA letter should 
be sent to the veteran.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for service connection for PTSD and 
bipolar disorder, to include on a 
secondary basis.  The letter should inform 
him of the information and evidence that 
is necessary to substantiate the claims; 
(2) inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in his 
possession that pertains to the claims.  
The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claims on appeal, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran should be 
informed that before secondary service 
connection for any disability may be 
granted as a matter of law, service 
connection must be granted for the primary 
conditions he is claiming the disabilities 
are secondary to.  The veteran should also 
be informed of the requirements for 
establishing secondary service connection 
under both the old and the new version of 
the regulation for secondary service 
connection.  38 C.F.R. § 3.310(a) (2006) 
and 38 C.F.R. § 3.310(b) (2007).

2.  The RO should make attempts to obtain 
any clinical records related to the 
veteran's hospitalization for appendicitis 
at Long Binh Army Hospital in 1967.  If 
necessary, the veteran should first be 
given an opportunity to provide more 
specific information pertaining to his 
hospitalization before a search is 
undertaken.

3.  The veteran should be asked to provide 
a specific date, location, or any 
additional relevant information necessary 
to attempt to verify any mortar attacks of 
his unit during his time in Vietnam.  If 
he does so, the RO should send this 
information to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
or undertake any additional necessary 
development, to include obtaining the 
relevant unit records or morning reports, 
for the purpose of verifying the veteran's 
alleged in-service stressors.  38 C.F.R. § 
3.159(c)(2) (2006).  See Pentecost, 16 
Vet. App. at 128 (providing that the 
veteran's presence with his unit at the 
time verified attacks occurred 
corroborates his statement that he 
experienced such attacks personally).  
Please note the veteran's contentions that 
he witnessed a mortar attack at Long Binh 
at the base camp of the 69th Signal 
Battalion at the time of Operation 
Junction City near the Cambodian border.  

4.  After the aforementioned development 
has been completed, the veteran should be 
scheduled for a VA examination to evaluate 
his claims for entitlement to service 
connection for PTSD and bipolar disorder.  
A copy of the claims folder and this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner should fully explain all 
conclusions reached.  The examination 
report must include responses to the each 
of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical records and 
VA treatment reports, the examiner should 
render any appropriate diagnoses.  The 
examiner should opine as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the veteran's current 
PTSD and bipolar disorder were incurred 
in military service.  The examiner should 
list the specific stressors if a 
diagnosis of PTSD is rendered.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

b.  Further, the examiner should opine as 
to the relationship, if any, between PTSD 
and bipolar disorder.  Again, any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, to include the 
November 2003 VA letter as outlined 
below, and to comment as to whether it is 
at least as likely as not that the 
veteran's current PTSD is either caused 
by or permanently aggravated by bipolar 
disorder and whether it is at least as 
likely as not that the veteran's current 
bipolar disorder is either caused by or 
permanently aggravated by PTSD to the 
extent possible and if so, to what 
degree.  The examiner should fully 
explain any conclusions reached.  

When rendering any opinions and 
conclusions, the examiner should 
specifically note the June 1990 VA 
treatment entry with a diagnosis of mild 
PTSD and bipolar disorder and the 
November 2003 VA letter that reflected 
that the veteran had experienced chronic 
symptoms of PTSD ever since the 
occurrence of multiple traumatizing 
combat-related experiences during his 
time in Vietnam including frequent mortar 
attacks of his unit at the base camp in 
Long Binh, killing enemy Vietnamese, 
witnessing the deaths of friends, and the 
trauma of witnessing other patients 
suffering while hospitalized during 
Operation Junction City in 1967.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2007), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  After the aforementioned development 
has been completed, the RO/AMC should 
readjudicate the claims for entitlement to 
service connection for PTSD and bipolar 
disorder on a direct basis.  Further, the 
RO/AMC must readjudicate the claims under 
both the old and the new version of the 
regulation for secondary service 
connection.  38 C.F.R. § 3.310(a) (2006) 
and 38 C.F.R. § 3.310(b) (2007).  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, which contains all pertinent 
regulations including 38 C.F.R. § 3.310(a) 
(2006) and 38 C.F.R. § 3.310(b) (2007), 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



